DECISION
This matter is before the court on the agreement of the parties. On September 19, 2007, Plaintiff filed her Complaint challenging Defendant's Notice of Deficiency Assessment for the 2005 tax year. After reviewing Plaintiff's appeal, Defendant filed a status report on November 28, 2007, and agreed to provide Plaintiff with the following relief for tax year 2005:

Revised tax-to-pay:     $4,761
Revised Penalty:        $1,190, includes 20 percent substantial understatement of income
                        penalty and 5 percent failure-to-pay penalty.
Revised Interest:       $623.40, as of November 28, 2007, and continues to accrue daily.

During the January 29, 2008, case management conference, Plaintiff indicated that she had received Defendant's recommendations and accepted them. She told the court that she would put that acceptance in writing. As of this date, the court has had no further communication with Plaintiff. Because the parties are in agreement, the case is ready for decision. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that for tax year 2005, Defendant shall revise its Notice of Deficiency Assessment, dated June 27, 2007, to reflect a tax-to-pay of $4,761, penalties of $1,190, and statutory interest.
Dated this ___ day of February 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron February 20, 2008. The Court filed and entered this document onFebruary 20, 2008. *Page 1